Exhibit 10.3

 

DOMINION HOMES, INC.

AMENDED AND RESTATED 2003 STOCK OPTION AND

INCENTIVE EQUITY PLAN

 

RESTRICTED STOCK AWARD AGREEMENT

 

Dominion Homes, Inc., an Ohio corporation (the “Company”), hereby grants its
common shares, without par value (the “Shares”), to the Recipient named below,
subject to the restrictions contained herein. The terms and conditions of this
grant are set forth in this cover sheet, in the attached Agreement, the Dominion
Homes, Inc. Amended and Restated 2003 Stock Option and Incentive Equity Plan
(the “Plan”) and in the Plan prospectus. Copies of the Plan and the Plan
prospectus are attached.

 

Date of Grant: June 25, 2004

 

Name of Recipient: Terrence Thomas

 

Recipient’s Social Security Number:

 

Number of Shares Granted: 15,000 shares

 

Vesting Start Date: June 25, 2004

 

Vesting Schedule: Subject to all of the terms and conditions set forth in the
attached Agreement and the Plan, the restrictions on your Shares will lapse as
to one-fifth of the total number of Shares covered by the award (3,000 shares)
on each of the first, second, third, fourth and fifth anniversaries of the
Vesting Start Date set forth above. The restrictions on your Shares also will
lapse and the Shares will fully and immediately vest if the Company terminates
you without Cause (as defined in your Employment Agreement with the Company, or,
if you do not have an Employment Agreement, as defined in the Plan). Otherwise,
termination of your employment for any reason will not result in a lapse of the
restrictions on your Shares.

 

By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement and in the Plan, a copy of which is also
enclosed.

 

Recipient:

  

/s/ Terrence Thomas

--------------------------------------------------------------------------------

    

Terrence Thomas

 

Company:

 

By:

 

/s/ Robert A. Meyer, Jr.

--------------------------------------------------------------------------------

   

Its:

 

Senior Vice President and General Counsel



--------------------------------------------------------------------------------

DOMINION HOMES, INC.

AMENDED AND RESTATED 2003 STOCK OPTIONS AND

INCENTIVE EQUITY PLAN

 

RESTRICTED STOCK AWARD AGREEMENT

 

The Plan and

Other Agreements

   The text of the Plan, as it may be amended from time to time, is incorporated
in this Agreement by reference. This Agreement (which also includes the cover
sheet) and the Plan constitute the entire understanding between you and the
Company regarding this grant of Restricted Stock. Any prior agreements,
commitments or negotiations concerning such grant are superseded. In the event
that any provision in this Agreement conflicts with any term in the Plan, the
term in the Plan shall be deemed controlling. Certain capitalized terms used in
this Agreement are defined in the Plan.

Vesting

   The Shares granted under this Agreement shall initially be unvested, and,
unless and until they vest in accordance with the Vesting Schedule on the
attached cover sheet, they shall be subject to forfeiture.

Termination of Service

   Upon your Termination for any reason other than by the Company without Cause
(including Termination by reason of your death or Disability), any Shares which
have not vested on or before your Termination shall be forfeited, and no Shares
granted under this Agreement will continue to vest after your Termination. In
the event that your employment is Terminated without Cause (as defined in your
Employment Agreement with the Company or, if you do not have an Employment
Agreement, as defined in the Plan), any shares which have not vested on or
before your Termination shall fully and immediately vest.

Tax Deduction Limitations

   Notwithstanding any provision contained in the Plan, this Agreement or the
attached cover sheet, if the vesting of any of the Shares in any taxable year of
the Company would prevent the Company from deducting the then fair market value
of such Shares for federal income tax purposes in such taxable year under any
applicable provision of the Code, then, such Shares shall not become vested in
such taxable year of the Company. Instead, any such Shares which would have
become vested shall vest as of the first day of each succeeding taxable year of
the Company, as to the maximum number permitted in each such year which would
allow the Company to deduct the then fair market value of such Shares for
federal income tax purposes.

 

2



--------------------------------------------------------------------------------

Transfer Restrictions    Until the Shares are vested in accordance with the
terms of this Agreement and the attached cover sheet, they may not be sold,
assigned, transferred, pledged or otherwise encumbered. Certificates issued in
respect of the Shares which are unvested shall be registered in your name and
deposited by you, together with a stock power endorsed in blank, with the
Company. Upon the vesting of Shares, such restrictions on transfer will
terminate with respect to such vested Shares and the Company shall deliver to
you the certificates issued in respect of such vested Shares.
Voting and Dividend Rights    Unless and until any unvested Shares are forfeited
pursuant to the applicable provisions of this Agreement and the attached cover
sheet, you shall have all voting rights with respect to the Shares. Any
dividends associated with unvested Shares will be retained in an escrow account
and distributed to you when the Shares vest or forfeited if the Shares are
forfeited. Income Tax Election    If you make an election under Section 83(b) of
the Code, you shall provide to the Company a copy of such election within thirty
(30) days of the filing of such election with the Internal Revenue Service.
Withholding Taxes    The Company shall be entitled and is authorized, if the
Committee deems it necessary or desirable, to withhold (or to secure payment
from you, in lieu of withholding) for any federal, state or local income taxes
payable, as may be permitted under the Plan. No Employment Rights    This
Agreement does not give you the right to continue in the employment of the
Company or any Subsidiary. The Company and each Subsidiary reserves the right to
Terminate you at any time and for any reason, subject to the provisions of your
Employment Agreement with the Company. Adjustments    The Committee may adjust
the number of Shares covered by this Agreement under certain circumstances as
provided in the Plan. Notwithstanding anything to the contrary contained in this
Agreement, the Shares granted hereunder (and the vesting thereof) shall be
subject to the terms of the agreement of merger, liquidation or reorganization
in the event the Company becomes subject to such corporate activity.

 

3



--------------------------------------------------------------------------------

Applicable Law    This Agreement will be interpreted and enforced under the laws
of the State of Ohio.

 

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 

4